Judgment reversed on the law and a new trial granted, with costs to the appellants to abide the event. Memorandum: The complaint containing 16 numbered allegations seeks a declaratory judgment as to the validity and constitutionality of chapter 726 of the Laws of 1954 “ comprising subdivisions 6 A and 6 B of the Tax Law”. The answer denies all of the allegations of the complaint other than the enactment of the statute. The record contains no transcript of the proceedings at the trial. Both the decision and the judgment entered thereon recite that the facts are undisputed, but there are no findings of fact nor any recital as to what the undisputed facts are. The decision therefore is insufficient for failure to comply with section *644440 of the Civil Practice Act and there is no basis upon which to sustain the judgment entered thereon. There should be a reversal and new trial where the issues may be determined or a properly stipulated statement of facts set forth upon which a decision should be made in conformity with section 440 of the Civil Practice Act. All concur. (Appeal from a judgment of Monroe Equity Term declaring subdivision 6-a of section 2 of the Tax Law invalid as in violation of section 6 of article I of the Constitution of the State of New York.) Present — McCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ. [208 Misc. 308.]